Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
An examiner’s comment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The examiner comments are as follows:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN on May 12, 2017. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
It is noted that a copy of the priority document has been filed via EFS Web. However, a copy of the priority document filed via EFS Web is not considered a certified copy. (note MPEP 215 II). Note also MPEP 215 III, MPEP 2025, 215.01. Also, MPEP 215.02, if a petition is needed if the certified copy is now filed after the time limits set forth in 37 CFR 1.55.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable by very specifically claiming the self righting unmanned working boat with specific air inlet and smoke exhaust pipelines. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jenkins et al (US 2014/0261126) show an autonomous sailing vessel. Ledder et al (US 8479673) show a research vessel. Lin (CN 106516022-A) shows a work remote control unmanned working boat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/             Primary Examiner, Art Unit 3617